IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PATRICIA B. GRADY, AS EXECUTRIX             : No. 158 MAL 2022
AND PERSONAL REPRESENTATIVE OF              :
THE ESTATE OF STEPHEN P. GRADY,             :
                                            : Petition for Allowance of Appeal
                   Petitioner               : from the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
AERO-TECH SERVICES, INC. D/B/A              :
AERO-TECH SERVICES AND ZACH                 :
HURST & DAVID PEACHEY,                      :
INDIVIDUALLY,                               :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 30th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.